           Case 1:20-cv-01098-ER Document 28 Filed 11/11/20 Page 1 of 5




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 HEALTHY LIFESTYLE BRANDS, LLC,
                                                                            :   20-cv-01098-ER
                                                    Plaintiff,
                                                                            :
                            - against -
                                                                            :
 ENVIRONMENTAL WORKING GROUP,

                                                    Defendant.              :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

 ORDER GOVERNING THE INADVERTENT DISCLOSURE OF DOCUMENTS OR
              OTHER MATERIAL UNDER RULE 502(b)

         Consistent with Federal Rule of Evidence 502(b) and Federal Rule of Civil Procedure

26(b), the Court hereby ORDERS that the following procedures shall govern the inadvertent

production of privileged or confidential documents:

I.   CLAWBACK OF PRIVILEGED OR PROTECTED DOCUMENTS

         A.        If a party discloses information (the “Disclosing Party”) in connection with the

pending litigation that the Disclosing Party thereafter claims to be privileged or protected by

the attorney-client privilege or work product protection (“Protected Information”), the

disclosure of that Protected Information shall not constitute a waiver or forfeiture—in this or

any action—of any claim of privilege or work product protection that the Disclosing Party

would otherwise be entitled to assert with respect to the Protected Information and its subject

matter if (i) the Disclosing Party took reasonable steps to prevent disclosure and (ii) the

Disclosing Party promptly took reasonable steps to rectify the error. For purposes of this Order,

the term “promptly” shall mean within fourteen (14) days of the discovery of the inadvertent

disclosure.




                                                                                 1" = "1" "SGR/23599802.1" "" SGR/23599802.1
         Case 1:20-cv-01098-ER Document 28 Filed 11/11/20 Page 2 of 5




       B.        If a party receiving information (the “Receiving Party”) has reason to believe

that the information is subject to an attorney-client privilege or work product protection, the

Receiving Party shall promptly notify the Disclosing Party of the potential inadvertent

disclosure. Nothing in this Order overrides any attorney's ethical responsibilities to refrain from

examining or disclosing materials that the attorney knows, or reasonably should know, to be

privileged.

       C.        When a Disclosing Party asserts a privilege or work product protection over

inadvertently disclosed Protected Information, the parties shall follow the procedure set forth

in Fed. R. Civ. P. 26(b)(5)(B) and in accordance with the following provisions:

              1. The Disclosing Party shall, within fourteen (14) days of the discovery of the

                 inadvertent disclosure, notify the Receiving Party, in writing, that it has

                 disclosed Protected Information without intending a waiver by the disclosure.

                 The Disclosing Party must explain in the notification as specifically as possible

                 why the Protected Information is privileged or protected. The Disclosing Party

                 shall identify the Protected Information by Bates-stamped number. If the

                 Protected Information is not Bates-stamped, the Disclosing Party shall identify

                 the Protected Information in a manner that reasonably permits the Receiving

                 Party to easily locate the Protected Information at issue.

              2. Upon receiving notification of the inadvertent disclosure, the Receiving Party

                 must—unless it challenges the claim of attorney-client privilege or work product

                 protection or the Disclosing Party’s right to clawback the Protected Information

                 in accordance with Paragraph 3—promptly (i) notify the Disclosing Party that it

                 will make best efforts to identify and return, sequester, or destroy (or in the case



                                                                  1" = "1" "SGR/23599802.1" "" SGR/23599802.1
Case 1:20-cv-01098-ER Document 28 Filed 11/11/20 Page 3 of 5




    of electronically stored information, delete) the Protected Information and any

    reasonably accessible copies it has, and (ii) provide a certification that it will

    cease further review, dissemination, and use of the Protected Information. For

    purposes of this Order, Protected Information that has been stored on a source of

    electronically stored information that is not reasonably accessible, such as

    backup storage media, is sequestered. If such data is retrieved, the Receiving

    Party must promptly take steps to delete or sequester the restored protected

    information. For purposes of this Order, Protected Information that has been

    stored on a source of electronically stored information that is not reasonably

    accessible, such as backup storage media, is sequestered. If such data is

    retrieved, the Receiving Party must promptly take steps to delete or sequester

    the restored protected information.

 3. Any challenge to a Disclosing Party’s request to clawback Protected Information

    shall be raised, in writing, by the Receiving Party within seven (7) days after

    being notified of the Disclosing Party’s request to clawback the Protected

    Information. The parties shall promptly meet and confer, in person or by

    telephone, to determine if the challenge can be resolved without judicial

    intervention. If the parties are unable to resolve the dispute, the Disclosing Party

    shall move the Court for a Protective Order compelling the return or destruction

    of the information claimed to be Protected Information. The Motion for a

    Protective Order, response to the motion, and reply memorandum may be

    filed under seal, if appropriate. Pending resolution of the Motion for a

    Protective Order, the Receiving Party must not use the challenged information in



                                                     1" = "1" "SGR/23599802.1" "" SGR/23599802.1
         Case 1:20-cv-01098-ER Document 28 Filed 11/11/20 Page 4 of 5




               any way or disclose it to any person other than those required by law to be served

               with a copy of the sealed Motion for Protective Order.

            4. The parties may stipulate to extend the time periods set forth in Paragraphs 1

               and 3 of this Order.

            5. The Disclosing Party retains the burden—upon challenge pursuant to Paragraph

               3—of establishing the privileged or protected nature of the Protected Information

               and the right to clawback the Protected Information.

            6. Nothing in this Order limits the right of any party to petition the Court for an in

               camera review of the Protected Information.

            7. This Order does not preclude a party from voluntarily waiving the attorney-

               client privilege or work product protection. The provisions of Fed. R. Evid.

               502(a) apply when the Disclosing Party uses or indicates that it may use

               information produced under this Order to support a claim or defense.

II.    DISCLOSURE   OF   DOCUMENTS                       INADVERTENTLY                   NOT
       DESIGNATED AS CONFIDENTIAL

       In the event that a Disclosing Party mistakenly produces confidential information

without a confidentiality designation as permitted by the Protective Order entered in this

litigation, the following procedures shall apply:

       A.      The Disclosing Party shall, within fourteen (14) days of the discovery of the

production, notify the Receiving Party in writing, identifying the confidential information by

Bates-stamped number. If the confidential information is not Bates-stamped, the Disclosing Party

shall identify the confidential information in a manner that reasonably permits the Receiving

Party to easily locate the confidential information at issue. Within seven (7) days thereafter,

the Disclosing Party shall provide a replacement copy of the confidential information, marked


                                                                1" = "1" "SGR/23599802.1" "" SGR/23599802.1
         Case 1:20-cv-01098-ER Document 28 Filed 11/11/20 Page 5 of 5




“CONFIDENTIAL” and properly Bates-stamped with the original number, if applicable. The

Receiving Party shall promptly destroy or return the confidential information mistakenly

produced without a confidentiality designation, including any copies it has, and replace it

with the confidential information properly designated as confidential.

       B.       If a Receiving Party disputes the Disclosing Party’s claim of confidentiality, the

Receiving Party may move the Court to challenge the confidential designation in accordance

with the provisions of the Protective Order entered in this case. If a Receiving Party elects to

file such a motion, the Receiving Party may retain possession of the confidential information,

but shall treat it in accordance with the terms of the Protective Order pending resolution of the

motion. If the Receiving Party's motion is denied, the parties shall promptly comply with

Paragraph II. A. of this Order.

       C.       The production of such document does not constitute a waiver of any claim

of confidentiality as set forth in the Protective Order in this matter, unless otherwise determined

by the court.

       The Clerk is hereby respectfully directed to send copies of this Order to counsel of

record and any unrepresented party.


        SO ORDERED.




                 11/11/2020




                                                                1" = "1" "SGR/23599802.1" "" SGR/23599802.1
